Citation Nr: 0601769	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection to bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In an August 11, 2003 letter, the RO informed the veteran 
that his substantive appeal was not received until July 31, 
2003, and that consequently he had not filed a timely 
substantive appeal.  The Board has reviewed the record and 
notes that the RO issued a statement of the case on April 29, 
2003, and that a substantive appeal was faxed to the RO on 
July 2, 2003.  The Board accepts jurisdiction for appellate 
review based on the veteran's faxed substantive appeal.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in July 2004.  A transcript of 
that hearing has been associated with the veteran's claims 
file. 

The case was previously before the Board in November 2004, at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  Left ear sensorineural hearing loss disability for VA 
purposes was initially demonstrated years after service, and 
has not been shown by competent evidence to be causally 
related to the veteran's active service.

2.  Right ear impaired hearing pre-existed service and did 
not undergo a clinically significant increase in service.

3.  Right ear sensorineural hearing loss disability for VA 
purposes was initially demonstrated years after service, and 
has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a January 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's January 2002 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the March 
2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.    Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a)(2005).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.
Legal Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  As previously noted, in 
order to establish service connection on a presumptive basis, 
the veteran's sensorineural hearing loss must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, as discussed below, there is no evidence that the 
veteran's bilateral sensorineural hearing loss disability 
manifested itself to a compensable degree within one year of 
his 1977 separation from service.  In fact, the record 
reflects that the first reported clinical diagnosis of 
bilateral hearing loss "disability" for VA purposes was in 
June 1999, which was many years after service.  Hence, the 
Board finds that evidence of record does not establish that 
the veteran is entitled to service connection on a 
presumptive basis for his current bilateral sensorineural 
hearing loss disability.

In order to establish service connection on a nonpresumptive 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability and an in-service injury.  The record 
establishes that current bilateral hearing loss 
"disability" for VA purposes has been demonstrated 
subsequent to service.  In this regard, on VA audiological 
examination in June 1999, the reported pure tone thresholds, 
in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
70
80
LEFT
20
20
30
70
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
The examiner reported that on the left ear, the veteran had 
normal hearing through the 1500 HZ threshold.  However, she 
also indicated that the veteran had sloping to a mild to 
severe sensorineural hearing loss from the 2000 HZ - 8000 HZ 
thresholds.  She also reported that on the right ear, the 
veteran had hearing that was within normal limits through 
1000 Hertz, sloping to a mild to severe sensorineural hearing 
loss from the 1500 HZ -8000 HZ thresholds.

Similarly, on VA compensation and pension examination in 
January 2005, the veteran's reported pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
60
100
105
LEFT
35
50
65
90
90

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 84 percent in the left ear.  
The audiologist diagnosed the veteran with bilateral mild 
sloping to severe/profound and sensorineural hearing loss 
from 500 HZ - 8000 HZ.

In terms of an in-service disability, the record does not 
demonstrate that the veteran experienced left ear impaired 
hearing "disability" for VA purposes during service.  As 
previously stated, for VA purposes, impaired hearing will be 
considered to be a "disability" when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000 and 
4,000 Hertz is 40 decibels or greater; or when the thresholds 
for at least three of these frequencies are 26 decibels or 
greater.  In this regard, on the veteran's August 1974 
enlistment examination, the veteran's reported left ear pure 
tone thresholds, in decibels, were as follows: 10 decibels at 
the 500 HZ and 1000 HZ levels and 5 decibels at the 2000 HZ 
and 4000 HZ levels.  Similarly, on audiological evaluation 
conducted in conjunction with his August 1977 separation 
examination, the veteran's reported left ear pure tone 
thresholds, in decibels, were as follows: 10 decibels at the 
500 HZ, 1000 HZ, 2000 HZ, and 4000 HZ levels.  The Board 
finds that these reported thresholds do not constitute 
hearing loss "disability" for VA purposes.  Further, a VA 
examiner in January 2005 opined that such findings did not 
reflect a clinically significant change in hearing ability 
during service. 

The Board notes that the veteran's service medical records 
reflect that he experienced right ear impaired hearing prior 
to entering service.  In this regard, the Board observes that 
the veteran's August 1974 induction examination report 
indicates that on audiometric evaluation, the veteran had the 
following pure tone thresholds, in decibels:  5 decibels at 
the 500, 1000, and 2000 HZ frequencies and 30 decibels at the 
4000 HZ frequency.  The Board notes that the 30 decibel 
auditory threshold is considered impaired hearing.  Normal 
hearing is from 0 to 20 decibels, and higher levels indicated 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
157(1993).  Additionally, the audiologist from the January 
2005 VA examination indicated that the 30 decibel finding 
reflected mild hearing loss.

Nonetheless, although the Board observes that the veteran 
indeed had right ear impaired hearing on his entrance 
examination, there is no evidence that such hearing loss 
underwent any clinically significant increase in service.  In 
fact, the record reflects that his right ear hearing improved 
while in service.  In this regard, it is significant to note 
that on the veteran's January 2005 VA examination report, an 
examiner pointed out that between his 1974 entrance 
examination and his 1977 separation examination, the 
veteran's right ear hearing improved by 20 decibels at the 
4000 HZ frequency.  

Moreover, the Board finds that the veteran's pre-service 
right ear impaired hearing loss did not result in hearing 
loss "disability" for VA purposes during service.  In this 
case, as previously stated, the veteran's August 1977 
separation examination report reflects that on audiometric 
examination, the veteran had a 10 decibel threshold from the 
500 to 4000 HZ frequencies.  The Board notes that such 
threshold does not constitute hearing loss "disability" for 
VA purposes.  In fact, the Board observes that the first 
demonstration by the record of right ear hearing loss 
"disability" for VA purposes was on audiological evaluation 
in June 1999, many years after the veteran's 1977 discharge 
from service.  

The Board notes that, although bilateral hearing loss 
"disability" for VA purposes was not demonstrated in 
service, and was initially clinically demonstrated in 1999, 
many years after the veteran's separation from service, 
pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in 
Hensley v. Brown, service connection may still be established 
if it is shown that current hearing loss is related to 
service.  Also, under 38 U.S.C.A. § 1154 (a) (West 2002), the 
VA is required to consider the veteran's contentions in 
conjunction with the circumstances of his service. 

The veteran has alleged his hearing loss disability was 
incurred in service as a result of exposure to noise trauma 
while jumping from aircraft without ear protection and 
working as a power generator operator in the military.  The 
veteran's DD Form 214 indeed reflects that his military 
occupational specialty was that of a power generator 
equipment operator and mechanic and that he received his 
parachute badge.  Therefore, the Board finds that it would 
have been consistent with the circumstances of the veteran's 
service to have been exposed to noise trauma in service.  As 
such, the Board concedes that the veteran was exposed to 
noise trauma in service.  

However, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability is etiologically related to his acoustic trauma in 
service.  As noted above, bilateral hearing loss disability 
was initially demonstrated years after service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that in 
January 2005, a VA examiner, after a review of the veteran's 
claims file and an examination, opined that because there did 
not appear to be a significant threshold shift in the 
threshold levels on the veteran's 1974 and 1977 audiograms, 
that it could be concluded that the veteran's current level 
of hearing loss was not likely the result of military noise 
exposure.

In this regard, there is no evidence to the contrary.  That 
is the only medical opinions of record are to the effect that 
the veteran's current bilateral hearing loss disability is 
not attributable to his military service.  Despite the 
veteran's assertions, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical opinion of record is of greater 
probative value than the veteran's statements in support of 
his claim.  Although the Board concludes that the evidence is 
sufficient to establish that the veteran sustained acoustic 
trauma in service, the competent evidence of record fails to 
establish that current bilateral hearing loss disability is 
related to such incident in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss disability.








ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


